DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 12/8/2020 have been entered.
2. Claims 1, 5, 9 and 11 have been amended.
3. The objection to claims 4 and 9-12 is withdrawn in view of Applicant’s arguments.
4. The rejection of claims 5-8 under 35 USC 112b is withdrawn in view of Applicants arguments and amendments.
5. The rejection of claims 1-3 under 102(a)(1) is withdrawn in view of Applicant’s argument’s and amendments. Tsuchiya does not teach the dimensions and configuration as claimed.
6. Claims 1-12 are examined in the instant application.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is necessitated by amendment.
Claim 1 is unclear. Claim 1 has been amended to recite the limitation “wherein the system is configured such that the influence of the temperature on the taxic behavior of C. elegans is minimized in the system.”
However it is not clear what the metes and bound are of the configuration that results in the minimization of the influence of the temperature on the taxic behavior of C. elegans. A search of the specification does not teach the terms “configure” or “configured”, however Example 1 (starting on pg. 49) teaches:
“[0103]
Further, in conventional evaluation systems, nematodes have needed to move over a period of 30 minutes or more for evaluating the taxic behavior of nematodes. In contrast, in the evaluation system of the present invention, not only nematodes needed to move only for a fraction of the conventional time or less for the evaluation, but also the taxic behavior could be evaluated with higher sensitivity than in conventional systems.
[0104]
In this example, the evaluation with high accuracy could be achieved by arranging the test sample and the nematodes closer to each other than in conventional systems. The reason why the taxic behavior was evaluated with high accuracy by the evaluation method of the present invention is considered that behavioral abilities of nematodes (which are influenced, for 
invention), and the evaluation method of the present invention could minimize the influence.”
	While Example 1 teaches that the nematodes were closer to the test sample, it is not clear from the specification if this is the configuration required to minimize the influence of temperature as claimed. Further, the claims recite that the “system is configured”, thus it is not clear if that is the physical properties of the plate, i.e. dimensions, or the nematodes within the system. Accordingly, it is not clear what the metes and bounds are of the configuration of the system which then minimized the influence of temperature of taxic behavior as claimed.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on Mon-Thurs 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 1-571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
David A. Montanari
AU 1632

/Thaian N. Ton/Primary Examiner, Art Unit 1632